DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 – 20 are objected to because of the following informalities:  
Claim 11, line 1 recites “the blades”, while this is understood by the examiner to mean “the plurality of blades”, the examiner suggests modifying the phrase to read “the plurality of blades” for the purpose of providing consistent language throughout the claims;
Claim 11 recites “the rotation axis”, while this is understood by the examiner to mean “the rotational axis”, the examiner suggests modifying the phrase to read “the rotational axis” for the purpose of providing consistent language throughout the claims;
Claim 11, line 2 recites “one end of the blades”, while this is understood by the examiner to mean “one end of each blade of the plurality of blades”, the examiner suggests amending accordingly for the purpose of providing consistent language throughout the claims;
Claim 13 recites “further includes;”, however this appears to be a grammatical error, and the examiner suggests the line be written as “further includes:”
Claim 14 recites “body part.” in line 3, however this appears to be a typographical error, and the examiner suggests the line be written as “body part;”
Claim 14 recites “a magnetic force.” in line 4, while the force is understood to be a different magnetic force than the magnetic force defined in claim 1, the examiner suggests the line be written “a magnetic coupling force” for the purpose of further distinguishing between the two magnetic forces;
Claim 11, line 3 and claim 15, line 3 recites “moving robot body part” in line 3, however this appears to be a grammatical error, and while the phrase is understood to mean the “mobile robot body part”, the examiner suggests the line be written as “mobile robot body part” for the purpose of providing consistent language throughout the claims; 
Claim 15 recites “comprises;” in line 2, however this appears to be a grammatical error, and the examiner suggests the line be written as “comprises:”
Claims 16 – 20 are objected to because they depend from an objected claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plurality of mobile body parts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to if the claim intends to introduce multiple mobile body parts, refer to “the plurality” of blades recited in claim 10, or refer to the (singular) mobile body part recited in claim 10.
Regarding claim 14, the phrase "a front end thereof" renders the claim indefinite because it is unclear if the “front end” is the “front end” of the catheter, the “font end” of the magnetic robot system”, or some other structure within the claims. For the purpose of examination the front end will be read as the front end of the magnetic robot system which has a catheter supported on said front end.
Claim 14, line 4, claim 19 line 4, and claim 20, line 3 recite the limitation "the mobile robot" in line 4.  There is insufficient antecedent basis for this limitation in the claims. It is unclear as to if the claims intend to recite “a mobile robot” or refer to “the mobile robot body parts” previously recited.  For the purpose of examination, the examiner will read “the mobile robot” as the mobile robot body part.
Regarding claim 14, the phrase "a magnetic coupling between the first magnetic coupling part and the second coupling magnet coupling part is released by the rotating magnetic torque" renders the claim indefinite because it is unclear if the device is being claimed in the coupled state or the uncoupled state. The examiners suggests writing the phase as “a magnetic coupling between the first magnetic coupling part and the second coupling magnet coupling part is configured to be released by the rotating magnetic torque” to provide more clarity.Claims 15 and 16 – 18 rejected for being indefinite because they are dependent upon an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eli (US 20080269871 A1).
Regarding claim 10, A magnetic robot system (magnetically driven implants) (Examiner’s note: as discussed in paragraph [0176] the implants, rotational portions 1400 and 1410, are rotationally operated via an external magnetic energy source) comprising: 
a mobile robot body part (one of the rotational portions 1400 / 1410) (paragraph [0176]) (Examiner’s note: for the sake of consistency and clarity, the examiner will only refer to the mobile robot body part as rotational portion 1400 throughout the rejection); 
a driving magnet (one of the three blades 1402 – shown in Fig. 10A/B) fixedly coupled to the mobile robot body part (rotational portion 1400) (Examiner’s note: as discussed in paragraph [0176] the blades 1402 are fixedly coupled to the rotational portion 1400 and are coated in a magnetic substance, thus the blades are magnets; additionally paragraph [0049] discloses wherein the blades can be formed of magnetic material or with a magnetic coating. Therefore, Eli discloses wherein the magnetic coating and magnetic material are equivalent structures) and generating a rotating magnetic torque upon application of an external rotating magnetic force (Examiner’s note: as stated in paragraph [0176] the blades 1402 are coated with a magnetic substance and controlled / accelerated by external induction, therefore can generate a rotating magnetic torque upon the external source); and 
a plurality of plate-shaped blades (two of the three blades 1402 – shown in Fig. 10A/B) provided along a circumference of the mobile robot body part (Examiner’s note: the blades 1402 extend circumferentially around the rotational portion 1400 as shown in Fig. 10A/B) and coupled to the mobile robot body part in a direction that is arranged in an oblique direction with respect to a rotational axis of the driving magnet (Examiner’s note: oblique is defined as a direction that is not parallel and not at a right angle; the two blades extend neither parallel nor at a right angle with respect to the rotational axis of the singular blade. The rotational axis of the blade, looking at Fig. 10A is to the left, and the blades extend into the page).
However, the embodiment of Eli relied upon by the examiner above, is silent regarding the material used to form the blades. 
As to the above, Eli teaches another embodiment of the rotational portions wherein the blades are formed of a flexible material for the purpose of providing the device with flexibility which allows for the rotating portions to reshape in response to various forces (paragraphs [0146 – 0149]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the first embodiment of Eli relied upon by the examiner, such that the blades are formed of a flexible material as taught in the latter embodiment, for the purpose of providing the device with flexibility which allows for the rotating portions to reshape in response to various forces.

Regarding claim 13, Eli teaches the modified magnetic robot system of claim 10 above.
However, the embodiment of Eli above is silent regarding (i) wherein the robot mobile body parts are coupled in series, and (ii) wherein the mobile robot body parts are coupled by a flexible coupling part.
As to (i), Eli teaches a separate embodiment of the rotation portions, wherein the mobile robot body parts (rotation portions 1708) are coupled to each other in series (Examiner’s note: as discussed in paragraph [0180] and shown in Fig. 12B the rotation portions 1708 are coupled together in series; see also claims 81, 84, and 86 which claim the rotating portion can be coupled to the main device which incudes the movable blade portion). Because both embodiments teach the method of filtering the blood, it would have been obvious to one skilled in the art to substitute one method of coupling / aligning for the other to achieve the predictable results of filtering the blood.  To use the device in the embodiments as disclosed would have been obvious and well within the purview of one of ordinary skill in the art.
As to (ii), a person of ordinary skill in the art would recognize that only two options exist for coupling two structures: a flexible coupling or a ridged coupling. Furthermore, Eli states in paragraph [0145] the desire to have an overall flexible structure which provides a means of changing in shape in response to the changing shape of the vessel walls, which will limit internal damage. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a flexible coupling to provide flexibility and maneuverability to the rotation portions allowing them to respond appropriately to various forces.

Allowable Subject Matter/ Subject Matter Free of Prior Art
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections above and in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 – 20 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claims as written are free of prior art.  The prior art teaches the magnetic robot systems both comprise a mobile robot body part, a driving magnet fixedly coupled to said robot body part, and a plurality of plate-shaped blades provided along a circumference of the robot body part, as stated in the above rejection. However, the prior art alone or in combination with fails to disclose or make obvious the magnetic robot system of claim 11 where the system further includes the blades as arranged radially about the rotation axis of the driving magnet, the robot system of claim 12 where the system further includes a drill tip coupled to a distal end of the robot body part, or the robot system of claim 14 where the system further comprises a catheter with a first magnet coupling part, a second magnet coupling part coupled to a rear end of the mobile robot body part wherein the mobile robot body part is coupled to the catheter by a magnetic force. 
The closest prior art, Eli, teaches the magnetic robot system as disclosed above. However, Eli fails to teach or make obvious (i) [claim 11] wherein the blades are arranged radially about the rotation axis of the driving magnet, (ii) [claim 12] wherein the distal end of the robot body part has a drill tip, or (iii) [claim 14] where the system further comprises a catheter with a first magnet coupling part, a second magnet coupling part coupled to a rear end of the mobile robot body part wherein the mobile robot body part is coupled to the catheter by a magnetic force. Regarding (i), the blades and the referenced driving magnet each have their own rotational axis which aids in the filtering of the blood that flows through rotational portion, therefore, it would not be obvious to move the blades on top of or about the rotational axis of the denoted driving magnet as this would lead to a less effective device for filtering and thus render the system inoperable for its intended use. Regarding (ii), as stated above, the rotational portions of Eli are used for filtering the blood, and not for direct breaking up of large occlusions, therefore there would be no motivation to add a drill tip to the distal end. Furthermore, adding a drill tip could cause internal damage to the vessel walls and ultimately render the device inoperable for its intended use. Regarding (iii), there is no motivation nor would it have been obvious to attach a magnet to a rear end of the rotation portion because this could disrupt the rotation of the magnetically charged blades, which would render the device inoperable for its intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hall (US 20110282337 A1) teaches a rotational shaft with circumferentially spaced blades for removing obstructions within the body.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771